DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s response to election/restriction filed 10/12/2022.
Claims 1-22 are currently pending; Claims 15-22 have been withdrawn; Claims 1-14 are being examined. 
Response to Arguments
Applicant’s election of Invention I (claims 1-7) with traverse is acknowledged. The traversal is on the grounds that “Claims 1-14 recite methods of stapling tissue while Claims 15-22 recite methods of cutting tissue - events which, as the Subject Application discloses, can occur simultaneously within the same device.” This argument has been considered and Examiner has decided to examine inventions I and II (Claims 1-14). Inventions III and IV are still withdrawn because the search has been focused on the stapling arts, whereas a serious search burden would occur if the cutting arts were also included in the search. This restriction requirement is deemed proper and made final.
Information Disclosure Statement
The 2 IDS filed on 3/3/2022 and 10/12/2022 have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard et al. US 2017/0296213 in view of Shelton, IV et al. US 2017/0249431.
Regarding claim 1: 
Swensgard teaches a method of stapling the tissue of a patient with a stapling instrument, comprising: 
clamping the patient tissue with an end effector of the stapling instrument ([0167]); 
deploying staples from a staple cartridge in the end effector with a firing member during a firing stroke ([0172]); 
driving the firing member with an electric motor (82, 2048, 3014) during the firing stroke ([0151],[0191]); 
evaluating the speed of the firing member during the firing stroke ([0271]-[0272]); 
controlling the speed of the electric motor with voltage pulses from a pulse width modulation (PWM) speed controller (2510, [0493]); 
evaluating the duty cycle of the electric motor during the firing stroke ([0510]-[0512], “the control circuit 2510 may select a firing control program based on any suitable indication of motor drive signal 2524 pulse width or duty cycle including, for example, an average pulse width over the open-loop portion, a sum of on-time for the pulsed motor drive signal 2524 during the open-loop portion, etc.”).
Swensgard does not explicitly teach increasing the duration of the voltage pulses when the duty cycle is below a predetermined threshold (applicable to claim 1); nor decreasing the duration of the voltage pulses when the duty cycle is above a predetermined threshold (applicable to claim 8), however Swensgard does broadly describe controlling the motor based on monitoring voltage pulses and various thresholds ([0510]-[0512]).
Shelton discloses a related PWM control system for a surgical instrument, disclosing “In various embodiments, the control system can include a pulse width modulation circuit, and the control system can supply pulses of current to the motor. Referring primarily to FIGS. 64(a)-65(b), the current can be pulsed at a constant voltage. In various embodiments, the duty cycle of the pulses, i.e., the duration of the pulses per interval or period, can affect the velocity of a firing element 5804. When the duty cycle is higher (FIG. 64(a)), each pulse can be a longer portion of the interval, and, as a result, the motor can drive the firing element 5804 at a faster speed S.sub.1, for example. When the duty cycle is lower (FIG. 64(b)), each pulse can be a shorter portion of the interval, and, as a result, the motor can drive the firing element 5804 at the slower speed S.sub.3, for example. In various embodiments, the pulse width modulation circuit can provide current pulses to the motor at the optimized voltage V (FIG. 63) of the motor. In such embodiments, the speed of the firing element 5804 can be controlled without reducing the torque generated by the motor. For example, the motor can operate at the optimized voltage V, to generate the maximum torque T.sub.1, for example, and the firing element 5804 can be driven through the end effector at a reduced speed, such as speed S.sub.3, for example, and/or any suitable speed by altering the width of the voltages pulses.” ([0324]).
Based on the general understanding of Swensgard’s PWM controls and use with various thresholds, and the teachings of Shelton that the speed of the firing member can be controlled and optimized based on the determined duty cycle, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify Swensgard’s method by increasing the duration of the voltage pulses when the duty cycle is below a predetermined threshold and decreasing the duration of the voltage pulses when the duty cycle is above a predetermined threshold. Since the optimal/suitable speed of the firing member can be determined, it would have been obvious to a person having ordinary skill in the art to (1) increase the duration of the voltage pulses when the duty cycle is below a predetermined threshold (since increasing the duration of the pulses would increase the duty cycle and therefore firing member speed, if it were determined that the speed of the firing member was slower than optimal/suitable) and (2) decrease the duration of the voltage pulses when the duty cycle is above a predetermined threshold (since decreasing the duration of the pulses would decrease the duty cycle and therefore firing member speed, if it were determined that the speed of the firing member was faster than optimal/suitable). This would allow for better speed control of the firing member and would utilize the well-known benefits of pulse width modulation control.
Regarding claim 2 (and claim 9): 
The combination of Swensgard and Shelton teaches the method of Claim 1 (and claim 8), but does not explicitly teach wherein the predetermined threshold is a lower (upper) predetermined threshold, further comprising decreasing (increasing) the duration of the voltage pulses when the duty cycle is above an upper (lower) predetermined threshold, however it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of the combination of Swensgard and Shelton, by decreasing (increasing) the duration of the voltage pulses when the duty cycle is above an upper (lower) predetermined threshold, since this would have the obvious and desired effect of decreasing (increasing) the duty cycle when the duty cycle is above an upper (lower) predetermined threshold, thereby maintaining the optimal/suitable speed of the firing member.
Regarding claims 3 and 10: 
The combination of Swensgard and Shelton teaches the method of Claim 2 and 9, further comprising not changing the duration of the voltage pulses when the duty cycle is above the lower predetermined threshold and below the upper predetermined threshold (e.g. maintaining the optimal/suitable duty cycle).
Regarding claims 4-7 and 11-14: 
The combination of Swensgard and Shelton teaches the method of Claims 3 and 9, but does not explicitly teach wherein the lower predetermined threshold comprises 40% or 30% and the upper predetermined threshold comprises 60% or 70%, however it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C). In this case, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the method of the combination of Swensgard and Shelton by choosing any suitable lower and upper predetermined thresholds, based on a number of possible variables (e.g. motor specs, electronics, desired stapling speed, etc.) in order to achieve an optimal/suitable speed of the firing member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731